                                          Case 5:16-cv-03260-BLF Document 592 Filed 06/27/19 Page 1 of 1




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     SPACE DATA CORPORATION,                            Case No. 16-cv-03260-BLF
                                   8                    Plaintiff,
                                                                                            ORDER STAYING ACTION AS TO
                                   9             v.                                         ’706 PATENT; RESETTING BENCH
                                                                                            TRIAL ON MAY 4, 2020
                                  10     ALPHABET INC., et al.,
                                                                                            [Re: ECF 590, 591]
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          At the Court’s request, the parties submitted their respective positions on whether the
                                  14   bench trial on the ’706 patent should be scheduled after the Patent Trial and Appeal Board
                                  15   (“PTAB”) issues its Final Written Decision on validity of the asserted claims of the ’706 patent.
                                  16   See ECF 590, 591. Having reviewed the parties submissions, the Court hereby STAYS this action
                                  17   as to the ’706 patent pending the PTAB’s issuance of its Final Written Decision on the ’706
                                  18   patent. The stay shall expire upon issuance of the Final Written Decision. The parties shall notify
                                  19   the Court within seven days of issuance. Space Data’s request to sever the ’706 patent is denied.
                                  20          The bench trial on the ’706 patent is hereby RESET to begin on May 4, 2020. The final
                                  21   pretrial conference is set on April 16, 2020, at 1:30 p.m.
                                  22

                                  23          IT IS SO ORDERED.
                                  24   Dated: June 27, 2019
                                  25                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                  26                                                    United States District Judge
                                  27

                                  28
